 



Exhibit 10.3

VOTING AGREEMENT

VOTING AGREEMENT, dated as of October 24, 2014 (this “Agreement”), among KIP
Overseas Platform Expansion Fund (“KIP”), and certain stockholders of BiopharmX
Corporation, a Delaware corporation (“Company”), identified on Schedule I hereto
(each, a “Stockholder” and, collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, KIP has
subscribed for up to $3 million of the Company (the “Subscription”) pursuant to
a Subscription Agreement dated October 24, 2014 (the “Subscription Agreement”);

WHEREAS, as of the date hereof, each Stockholder is the record and Beneficial
Owner of the number of shares of Common Stock set forth opposite such
Stockholder’s name on Schedule I attached hereto (with respect to each
Stockholder, such Stockholder’s “Existing Shares” and, together with any shares
of Common Stock or other voting capital stock of Company acquired after the date
hereof, whether upon the exercise of warrants, options, conversion of
convertible securities or by means of purchase, dividend, distribution or
otherwise, such Stockholder’s “Shares”); and

WHEREAS, in connection with the Subscription, KIP has required that the
Stockholders agree, and the Stockholders have agreed, to enter into this
Agreement for the benefit of the Series A Preferred Stock Holders; and

NOW, THEREFORE, to induce KIP and Merger Sub to enter into, and in consideration
of its entering into, the Merger Agreement, and in consideration of the premises
and the mutual representations, warranties, covenants and agreements contained
herein, the parties hereto agree as follows:

1.              Definitions.

For purposes of this Agreement:

 (a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), including pursuant to any agreement, arrangement or
understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons with whom such
Person would constitute a “group” as within the meaning of Section 13(d)(3) of
the Exchange Act.

 (b) “Common Stock” shall mean at any time the Common Stock, $.001 par value, of
the Company.

 (c) “Person” shall mean an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.

 (e) Capitalized terms used and not defined herein have the respective meanings
ascribed to them in the Subscription Agreement.

1

 



2.             Agreements.



(a)    Voting Agreement. Each Stockholder shall, from time to time, at any
meeting of stockholders of the Company, however called, or in connection with
any written consent of the stockholders of the Company, cause the Shares to be
counted as present for purposes of establishing a quorum, and vote or consent
(or cause to be voted or consented), in person or by proxy, the Shares then held
of record or Beneficially Owned by the Stockholder or as to which such
Stockholder has, directly or indirectly, the right to vote or direct the voting,
and any other voting securities of Company (whether acquired heretofore or
hereafter), in favor of any merger or sale of the Company or substantially all
of its assets which has been approved by the Company’s Board of Directors and by
at holders of at least 50% of the then-outstanding Series A (a “Combination
Transaction”).

(b)     No Inconsistent Arrangements. Each Stockholder hereby covenants and
agrees that, except as contemplated by this Agreement, he or she shall not grant
any proxy, power-of-attorney or other authorization in or with respect to the
Shares or deposit the Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Shares or take any other action
that would in any way restrict, limit or interfere with the performance of its
obligations hereunder or the transactions contemplated hereby.

(c)    Grant of Irrevocable Proxy; Appointment of Proxy.

            (i) In accordance with the agreement to vote Shares set forth in
paragraph 2(a) of this Agreement, and subject to the proviso contained therein,
each Stockholder hereby irrevocably grants to, and appoints, KIP or any designee
of KIP the Stockholder’s lawful agent, attorney and proxy (with full power of
substitution), for and in the name, place and stead of the Stockholder, to vote
the Shares, or grant a consent or approval in respect of the Shares in favor of
a Combination Transaction. Each Stockholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy.

 (ii) Each Stockholder represents that any proxies heretofore given in respect
of the Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.

(d)    Drag-Along Agreement.

If the share holders (the “Drag-Along Shareholders”) of (1) a majority (67% or
more) of Series A Preferred Shares or (2) a majority (67% or more) of all
Shareholders including Common and Preferred Shares, approve a Transfer of all
Shares held by them to a purchaser, or approve a proposed Trade Sale (each, a
“Drag-Along Sale”), then, in any such event, upon written notice from such
holders of Series A Preferred Shares requesting them to do so, each of the other
shareholders of the Company (the “Dragged Shareholders”) shall (i) vote, or give
its written consent with respect to, all the Shares held by them in favor of
such proposed Drag-Along Sale and in opposition of any proposal that could
reasonably be expected to delay or impair the consummation of any such proposed
Drag-Along Sale; (ii) transfer all of their Shares in such Drag-Along Sale to
such purchaser; (iii) refrain from exercising any dissenters’ rights or rights
of appraisal under applicable law at any time with respect to or in connection
with such proposed Drag-Along Sale; and (iv) take all actions reasonably
necessary to consummate the proposed Drag-Along Sale, including without
limitation amending the then existing Amended M&AA. The drag-along rights as
provided in this Section 6 shall not be exercised unless the proposed amount of
consideration to be paid by the purchaser(s) is not less than US$80,000,000, the
Drag- Along Shareholders shall still be entitled to exercise such drag-along
rights pursuant to the provisions hereunder. Notwithstanding any provision to
the contrary, the share transfer restrictions of Section 5 of this Agreement
shall not apply to any transfers made pursuant to this Section 6.

(i) Representation and Undertaking

 

Any such sale or disposition by the Dragged Shareholders shall be on the terms
and conditions as the proposed Drag-Along Sale by the Drag-Along Shareholders.
Such Dragged Shareholders shall be required to make customary and usual
representations and warranties in connection with the Drag-Along Sale,
including, without limitation, as to their ownership and authority to sell, free
of all liens, claims and encumbrances of any kind, the shares proposed to be
transferred or sold by such persons or entities; and any violation or breach of
or default under (with or without the giving of notice or the lapse of time or
both) any law or regulation applicable to such Dragged Shareholders or any
material contract to which such Dragged Shareholders is a party or by which they
are bound and shall, without limitation as to time, indemnify and hold harmless
to the full extent permitted by law, the purchasers against all obligations,
cost, damages, expenses, losses, judgments, assessments, or other liabilities
including, without limitation, any special, indirect, consequential or punitive
damages, any court costs, costs of preparation, attorney’s fees or expenses, or
any accountant’s or expert witness’ fees arising out of, in connection with or
related to any breach or alleged breach of any representation or warranty made
by, or agreements, understandings or covenants of such Dragged Shareholders as
the case may be, under the terms of the agreements relating to such Drag-Along
Sale.

 

Each of the Dragged Shareholders undertakes to obtain all consents, permits,
approvals, orders, authorizations or registrations, qualifications,
designations, declarations or filings with any governmental authority or any
third party (the “Consents”), which are required to be obtained or made in
connection with the Drag-Along Sale.

 

(ii) Drag-Along Notice.

 

Prior to making any Drag-Along Sale in which the Drag-Along Shareholders wish to
exercise their rights under this Section 6, the Drag-Along Shareholders shall
provide the Company and the Dragged Shareholders with written notice (the
“Drag-Along Notice”) not less than thirty (30) days prior to the proposed date
of the Drag-Along Sale (the “Drag-Along Sale Date”). The Drag-Along Notice shall
set forth: (a) the name and address of the purchasers; (b) the proposed amount
and form of consideration to be paid, and the terms and conditions of payment
offered by each of the purchasers; (c) the Drag-Along Sale Date; (d) the number
of shares held of record by the Drag-Along Shareholders on the date of the
Drag-Along Notice which form the subject to be transferred, sold or otherwise
disposed of by the Drag-Along Shareholders; and (e) the number of shares of the
Dragged Shareholders to be included in the Drag-Along Sale.

 

2

 



(iii) Transfer Certificate.



On the Drag-Along Sale Date, each of Drag-Along Shareholders and the Dragged
Shareholders shall each deliver or cause to be delivered an instrument of
transfer and a certificate or certificates evidencing its Shares to be included
in the Drag-Along Sale, duly endorsed for transfer with signatures guaranteed,
to such third party purchasers in the manner and at the address indicated in the
Drag-Along Notice.

(iv) Payment.



If the Drag-Along Shareholders or the Dragged Shareholders receive the purchase
price for their shares or such purchase price is made available to them as part
of a Drag-Along Sale and, in either case they fail to deliver certificates
evidencing their shares as described in this Section 6, they shall for all
purposes be deemed no longer to be a shareholder of the Company (with the record
books of the Company updated to reflect such status), shall have no voting
rights, shall not be entitled to any dividends or other distributions with
respect to any shares held by them, shall have no other rights or privileges as
a shareholder of the Company. In addition, the Company shall stop any subsequent
transfer of any such shares held by such shareholders.



(v) Definition of Trade Sale.

 

For purposes of this Agreement, an “Trade Sale” shall mean (a) a sale, lease,
transfer or other disposition of all or substantially all of the assets of
Company, (b) a transfer or an exclusive licensing of all or substantially all of
the intellectual property of Company, (c) a sale, transfer or other disposition
of 51% or more of the issued and outstanding share capital of Company or a 51%
or more of the voting power of Company; or (d) a merger, consolidation or other
business combination of Company with or into any other business entity in which
the shareholders of Company immediately after such merger, consolidation or
business combination hold shares representing less than a majority of the voting
power of the outstanding share capital of the surviving business entity.

 

3.             Representations And Warranties of The Stockholders. Each
Stockholder hereby represents and warrants to KIP as follows:

(a)     Ownership of Shares. The Stockholder is the record and Beneficial Owner
of the Existing Shares. On the date hereof, the Existing Shares constitute all
of the Shares owned of record or Beneficially Owned by the Stockholder. The
Stockholder has sole voting power and sole power to issue instructions with
respect to the matters set forth in this Agreement, sole power of disposition
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Existing Shares with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.

3

 



(b)    Power; Binding Agreement. The Stockholder has the legal capacity to enter
into, to perform all of his or her obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by the Stockholder will not violate any other
agreement to which the Stockholder is a party including, without limitation, any
voting agreement, proxy arrangement, pledge agreement, stockholders agreement or
voting trust. This Agreement has been duly and validly executed and delivered by
the Stockholder and constitutes a valid and binding agreement of the
Stockholder, enforceable against the Stockholder in accordance with its terms.
There is no beneficiary or holder of a voting trust certificate or other
interest of any trust of which the Stockholder is a trustee whose consent is
required for the execution and delivery of this Agreement or the consummation by
the Stockholder of the transactions contemplated hereby.

4.             Shareholder Capacity. No Person executing this Agreement who is
or becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person's
capacity as a director or officer. Each Stockholder is entering into this
Agreement solely in its capacity as the record holder or beneficial owner of
such Stockholders Shares and nothing herein shall limit or affect any actions
taken by a Stockholder in its capacity as a director or officer of the Company.

5.             Further Assurances. From time to time, at the other party’s
request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

6.            Termination. This Agreement and the irrevocable proxies given
herein shall terminate or partial terminate upon both parties consent or upon
SEC requirement for Qualifying Listing.    

7.            Miscellaneous.

(a)     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

(b)   Assignment. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other parties hereto,
provided that KIP may assign, in its sole discretion, its rights and obligations
hereunder to any direct or indirect wholly owned subsidiary of KIP, but no such
assignment shall relieve KIP of its obligations hereunder if such assignee does
not perform such obligations.

4

 



(c)    Amendments; Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto.

(d)     Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if given) by hand delivery or telecopy or facsimile (with a
confirmation copy sent for next day delivery via courier service, such as
Federal Express), or by any courier service, such as Federal Express, providing
proof of delivery. All communications hereunder shall be delivered to the
respective parties at the following addresses:

  If to the Stockholders: 

At the addresses set forth opposite their names on

    Schedule I hereto    If to KIP:                                           
With a copy to:                                 

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(e)    Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

(f)     No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.



5

 



(g)    No Third Party Beneficiaries. This Agreement is not intended to be for
the benefit of, and shall not be enforceable by, any person or entity who or
which is not a party hereto.

(h)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware.

(i)      Descriptive Headings. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

(j)      Counterparts. This Agreement may be executed in counterparts, by
facsimile or PDF, each of which shall be deemed to be an original, but all of
which, taken together, shall constitute one and the same Agreement.

IN WITNESS WHEREOF, KIP and the Stockholders have caused this Agreement to be
duly executed as of the day and year first above written.

KIP Overseas Platform Expansion Fund

 

 

By:/s/ Baek Yer Hyun                                

 

 

Name: Baek Yer Hyun                                

 

 

Title: CEO                                                  

 

 



 

Stockholders:



/s/ James Pekarsky                                           

James Pekarsky

 

Address: 657 Upton Street, Redwood City, CA 94061



Facsimile: (650) 900-4130

 

 



/s/ Anja Krammer                                            

Anja Krammer

 



Address: P.O. Box 8167, Spokane, WA 99203

Facsimile: (650) 900-4130



 

6

 



 

 

 

Schedule I

 

 Stockholder   Number of Shares  James Pekarsky 2,500,000 Anja Krammer 2,500,000

 

 

 

7



--------------------------------------------------------------------------------

